Citation Nr: 1141116	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  01-07 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gout.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from February 1969 to December 1970.  He was awarded the Purple Heart, Combat Action Ribbon and the Bronze Star with "V" device, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1999 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue on appeal was before the Board in June 2003 and December 2006.  The Veteran appealed the Board's December 2006 denial to the United States Court of Appeals for Veterans Claims (Court).  By memorandum decision dated in March 2009, the Court vacated and remanded the matter for further proceedings consistent with its decision.

The Veteran testified at a June 2002 Board video conference hearing.  A transcript is of record.  

By letter received in September 2011, Virginia A. Girard-Brady provided notice of her revocation of representation and stated that she was informed by the RO that the Veteran had revoked her representation.  After several unsuccessful attempts to contact the Veteran, she revoked representation. 

Additional argument and evidence has been received in May 2010 and July 2010 with no waiver of RO review.  The Board does not believe that the Veteran has been prejudiced as a result of not returning the claims file to the RO in light of the following favorable decision by the Board.

In a July 2010 letter, the Veteran included reference to a number of other matters.  It is not entirely clear, but he may be advancing claims related to an increased rating for skull defect, Muscle Group XIV right thigh shell fragment wound, diabetes, and right foot shell fragment wound; entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss, Muscle Group XIV right thigh shell fragment wound, and right foot shell fragment wound and tinnitus; and entitlement to an earlier effective date for an increased rating for posttraumatic stress disorder (PTSD).  These matters are not in appellate status and the Board does not have jurisdiction over them.  However, the Board refers the matters to the RO for clarification from the Veteran and any necessary action.   

FINDINGS OF FACT

1.  The Veteran s hypertension has been aggravated by a service-connected disability. 

2.  The Veteran s gout has been aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for secondary service connection for hypertension have been met on the basis of aggravation by service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).

2.  The criteria for secondary service connection for gout have been met on the basis of aggravation by service-connected disability.38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.§§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

The issues before the Board involve claims of entitlement to service connection for gout and hypertension.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).   

Analysis

The Veteran testified at a June 2002 hearing that he believes he is entitled to service connection for hypertension because his hypertension has been caused by all the stress that he's been through over the past 30 years.  He further testified that he is entitled to service connection for gout because a doctor told him that it was caused by medications that he is taking for a liver disability.  

The Veteran contends that his hypertension and gout are casually related to certain service-connected disabilities, to include medication used to treat certain service-connected disabilities.  Service connection has already been established for: anatomical loss of both hands, below the knee left leg amputation, PTSD, diabetes, shell fragment wound of the right foot, shell fragment wound to Muscle Group XIV of the right thigh, a skull defect, hepatitis C, bilateral hearing loss, tinnitus, postoperative otitis media, and perforation of the right tympanic membrane with shrapnel.

The Board notes, however, that even though the Veteran is not seeking service connection on a direct basis, all theories of entitlement--direct and secondary--must be considered.  See Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress expects the VA "to fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits").       

The Veteran is a triple amputee who underwent numerous surgeries while in service.  Most of his blood pressure readings were taken in May 1970 (when he underwent surgery).  While the Board notes that a couple of the readings were borderline or elevated, most of the readings were within normal limits.  Blood pressure readings taken in July 1970 were all well within normal limits.  Overall, service treatment records are silent for any complaints, treatments for or diagnoses of any hypertension or gout.  The Veteran was seen for other disabilities, but was not seen for hypertension or gout.

In various statements and in testimony provide at the June 2002 video conference hearing, the Veteran has reiterated being a combat Veteran.  Although the VA has determined here that the Veteran did engage in combat, the provisions of 38 U.S.C.A. § 1154(b) are not for application since the Veteran is not asserting that the hypertension and gout are combat-related.

Post service treatment records reveal that the Veteran first sought treatment for symptoms of gout in approximately May 1982.  An undated treatment note states that the Veteran "awoke this A.M. with painful swollen right great toe."  The treatment note went on to state that there was "no known gout."  Upon examining the Veteran, the clinician assessed the Veteran with "probable gout."  The Veteran was to return in one week (on or about June 1, 1982) with uric acid.  The fact that the Veteran was to return in one week (on or about June 1, 1982) indicates that the undated treatment note concerned treatment sought in May 1982.  There is no indication that the Veteran did return in June 1982.

While not determinative by itself, it is significant that there is no evidence of gout for approximately 12  years after service.  This lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The next pertinent treatment note is dated January 1985.  It states that the Veteran "presents with 1 1/2 wk. of painful, swollen right foot.  Had attack of podagra last year and got conservative treatment...  Has old shrapnel wound right foot."  The clinician diagnosed the Veteran with gout.  

The first indication of hypertension is dated November 1985.  The treatment note states that the Veteran had a nine month history of hypertension.  It also noted that he received hypertension medication 1 1/2 months ago, but that he was not currently taking hypertension medication.  

The Veteran has continued to receive treatment for hypertension and gout since being diagnosed with the disabilities in 1985.  

The Veteran underwent a VA medical examination in April 2003.  The clinician indicated that he reviewed the Veteran's claims file prior to the examination.  The Veteran stated that he was diagnosed with hypertension in 1974 and has been on 
various medications since then, though it has been more difficult to control over the years.  The clinician diagnosed the Veteran with essential hypertension.  He then opined that it is not related to military service, nor is it affected by the Veteran's disabilities including his amputations.  He further noted that the claims file showed very few blood pressure readings, but those that were found were normotensive.  The clinician also diagnosed the Veteran with poorly controlled gouty arthritis of the right great toe.  He noted that the Veteran is on medication for the problem, but that the medication does not keep it well-controlled.  He further noted that gout was first diagnosed many years after the Veteran left the service; that it is a metabolic problem; and that it is not related to his service injuries.    

The Veteran underwent another VA medical examination in June 2005 in conjunction with an increased rating claim for diabetes.  The clinician diagnosed the Veteran with hypertension not secondary to diabetes mellitus.  

Given that the Veteran is claiming that hypertension and gout were caused or aggravated by service connected disabilities, and the Veteran's service connected disabilities are numerous and complex, the Board in June 2006 determined that an expert opinion was necessary.  As such, the Board sent the Veteran's claims file 
to University Internal Medicine Associates LLP.  In August 2006, Dr. R.T.J. responded with a correspondence in which he acknowledged that he reviewed all 6 volumes of the Veteran's claims file.  Dr. R.T.J. opined that it is unlikely that the Veteran's hypertension was caused by or aggravated by his service connected disabilities.  He stated that essential hypertension accounts for 95 percent of the case of hypertension.  The cause is multi-factorial and there are several factors whose combined effects produce hypertension, which include: salt intake, African-American background, obesity, heredity, and kidney failure.  He stated that while genetic factors also play a permanent role in the development of essential hypertension, the genes have not yet been identified.  He also opined that it is unlikely that his hypertension was either caused by or aggravated by medication prescribed for his service connected disabilities.  

With respect to the Veteran's gout, Dr. R.T.J. opined that it is unlikely that his gout was caused or aggravated by his service connected disabilities.  He explained that gout is a metabolic illness resulting in either an over production or under excretion of a uric acid level or uric acid.  Dr. R.T.J. further opined that it is unlikely that the Veteran's gout was caused or aggravated by medication prescribed for his service connected disabilities.  He explained that while gout can occasionally be precipitated by some medications, he found no evidence that the Veteran has been on thiazide diuretics as treatment for hypertension.  

As noted above, the Board denied the Veteran's claim, and the Veteran appealed the Board's December 2006 denial to the United States Court of Appeals for Veterans Claims (Court).  By memorandum decision dated in March 2009, the Court vacated and remanded the matter for further proceedings consistent with its decision.

A May 2011 outside medical opinion from J.D.S, M.D. was received.  After reviewing the Veteran's claims file, Dr. J.D.S opined that it is not likely the Veteran's hypertension is related to service-connected diagnoses as 95 percent of patients with hypertension have no known cause.  He continued that secondary hypertension (the remaining 5 percent) is related to hyperthyroidism, hyperaldosternoism, renal artery stenosis, chronic kidney disease or coarctation of the aorta.  He found that none of these diagnoses were noted in the Veteran's chart.  As for gout, he stated that it is not proximately related to any of the service-connected diagnoses.  He noted that 90 percent of patients with gout do not eliminate enough uric acid in the urine.  He further noted that genetics play a role in gout and that American blacks are more likely than the population to have gout.  He additionally noted that alcohol intake can precipitate a gouty attack, but none of the medications prescribed to the Veteran are known to precipitate gout.

Since the Board found the one-paragraph opinion inadequate, it sought the opinion of a VA medical expert, which was received in October 2011.  The examiner could not be sure when the Veteran first started having blood pressure readings that would be considered hypertension.  He noted that treatment for hypertension was not initiated until January 1985 when the Veteran started on Hydrochlorothiazide.  As for gout, the VA examiner did not find any evidence of fluid aspiration from a joint that showed "gout crystals".  Thus, the "gold standard" for the diagnosis of gout had not been established.  However, clinically, the VA examiner found that the Veteran had suffered from recurrent attacks of monoartricular arthropathy, which would be consistent with attacks of "gouty" arthritis.

In his opinion, the Veteran's hypertension developed some time between March 1971 and September 1980.  He was unable to determine the exact date due to the lack of records available for this period of time.  He found that it is at least as likely as not that the Veteran's hypertension developed one year of discharge from service.  He added that it is at least as likely as not that the Veteran's hypertension developed as a proximate result of his service-connected amputations.  Although he considered it speculative, he added that the frustrations the Veteran must feel on a daily basis with having his independence compromised because of his service-connected amputations must be enormous.  The VA examiner acknowledged that even though the Veteran had normal cortisol levels, his condition had to have placed a fair amount of psychological stress on his system.  Because of loss of limb, the Veteran's ability to exercise is hampered, which would eventually lead to excessive weight gain and obstructive sleep apnea that also leads to hypertension.  At the time, the VA examiner did not believe the Veteran's PTSD and diabetes played a role in aggravating his hypertension.

He also opined that it is at least as likely as not that the Veteran's blood pressure was aggravated by medication prescribed for his service-connected disabilities.  He did not believe that his hypertension was proximately caused by any medications he would have received.  He noted that in November 2010, the US Food and Drug Administration required that all manufacturers voluntarily withdraw propoxyphene (Davon) from the United States market due to new data from the multiple-ascending dose (MAD) study demonstrating serious cardio toxicity in healthy adults who received propoxyphene.  He noted that this may or may not have any effect on an individual's blood pressure.  He also noted that prolonged doses of antihistamine can cause elevations in blood pressure a least for the period of time the medications are used.  

As for gout, the VA examiner stated that to his knowledge, there has never been an association of gout flares with trauma to a joint of an extremity; however, it is not beyond the realm of possibility that a traumatized joint can act as a nidus for the deposit of uric acid crystals if the correct circumstances.  It was therefore his opinion that the Veteran's gout is not at least as likely as not proximately due to service-connected amputations, shell fragment wounds to thigh foot and right thigh, nor is there a proximate cause associated with diabetes in this or other patients.

The VA examiner added that since he can assume the Veteran's diet would have been rich in proteins, he can say based upon that that it is at least as likely as not that the Veteran's gout would have been aggravated by the diet he received in order to promote wound healing of his service-connected amputations, shell fragment wounds to the right foot and right thigh.  He did not, however, opine that the Veteran's diabetes aggravated or would have aggravated his uric acid levels or lead to gout flares.  

The VA examiner also added that to his knowledge, there are no medications presently or previously found to cause gout.  He noted that this is mainly a metabolic disease and is very dependent on dietary intake.  Elevated uric acid levels into the blood can occur from under excretion or overproduction uric acid, and/or overconsumption of urine rich foods that are metabolized to urate.  He noted that it has been shown that drinking 2 or more beers per day increase the risk of gout 2-5 fold.  Intake of spirits increased the risk of gout 1.6 fold and intake of wine had no effect.  He stated that it is quite well known that hypertension and these of diuretics are associated with hyperurecemia and gout.  The relative risk of gout among men with hypertension who are taking diuretics is 2.31 and the relieve risk for men with hypertension not taking diuretics is 1.77.  Based upon current disabilities, he opined that it is not at least as likely as not that the Veteran's gout is aggravated by medications prescribed for his established service connected disability or disabilities.

Medical examiners have consistently been of the opinion that the two diseases at issue are neither due to the Veteran's service-connected disabilities nor medications used to treat those disabilities.  However, the VA medical expert opinion received in October 2011 does include thorough medical opinions that the hypertension developed as approximate result of the Veteran's service-connected amputations and was aggravated by prescription medication for his service-connected disabilities; and that gout would have been aggravated by the diet he received in order to promote wound healing of his service-connected amputations.  The Board believes that this opinion authored by the Associate Chief of Staff of Primary and Specialty Medicine of the VA Black Hills Health Care System is entitled to considerable weight.  It was based on a thorough review often claims file, to include the previous medical opinions.  The Board here finds that service connection is warranted for gout and hypertension as aggravated by his service-connected disabilities.

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Although the RO letter in February 2004 did not inform the Veteran of the manner in which disability ratings and effective dates are assigned, the RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 



ORDER

Entitlement to service connection for gout is warranted.  Entitlement to service connection for hypertension is warranted.  The appeal is granted as to both issues.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


